Barker, J.
The case needs no discussion. The fact that there were in the defendant’s carpenter shop thirty-seven bottles of lager beer, seventy-three empty lager beer bottles, a four-gallon jug full of whiskey, another four-gallon jug containing about a quart of the same liquor, a tunnel, a corkscrew, and three bottles known as “ smugglers ” all smelling of whiskey, with the way in which these articles were placed in the shop, justified the verdict of guilty.* Exceptions overruled.

 The thirty-seven bottles of lager beer were found in a dry-goods box and in a leather bag, those in the dry-goods box being in straw. The four-gallon jug which was full of whiskey was sealed with sealing wax, and stamped upon the sealing wax was the name “ Munroe & Co., 72 Broad St., Boston ” ; the partly empty jug was under a bench, covered with paper, and near the jugs were two tags, on one side of which was-written the defendant’s name, and on the other side was printed “ Munroe & Co., 72 Broad St., Boston.” The tunnel, corkscrew, and three bottles known as “smugglers ” were found in various places in the room.